USDC IN/ND case 3:19-cv-01152-DRL-MGG document 8 filed 04/15/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 SAMUEL VAUGHN,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-1152-DRL-MGG

 JAMES C. LEAR et al.,

                          Defendants.

                                         OPINION & ORDER

        Samuel Vaughn, a prisoner without a lawyer, filed an amended complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, under 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against an immune

defendant. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the initial complaint, Mr. Vaughn asserted claims against Detective Lear, Prosecutor Price,

and Judge Aleviso in connection with his arrest and prosecution in the LaPorte Circuit Court. In a

screening order, the court found that the initial complaint did not state a valid claim but granted Mr.

Vaughn leave to file an amended complaint. In response, Mr. Vaughn has amended his complaint and

now seeks to proceed against his accuser on a claim of defamation. Under Indiana law, for a claim of

defamation, “a plaintiff must prove four elements: (1) a communication with defamatory imputation,

(2) malice, (3) publication, and (4) damages.” Hamilton v. Prewett, 860 N.E.2d 1234, 1243 (Ind. Ct. App.
USDC IN/ND case 3:19-cv-01152-DRL-MGG document 8 filed 04/15/20 page 2 of 3


2007). “Both a public figure and a private individual bringing a defamation action over a matter of

public or general concern must prove by clear and convincing evidence that the defendant made the

alleged defamatory statement with actual malice.” Shine v. Loomis, 836 N.E.2d 952, 958 (Ind. Ct. App.

2005). Significantly, Mr. Vaughn does not describe the allegedly false communication or the context

in which it was made. As a result, the court cannot reasonably infer that the accuser’s report to the

police was either defamatory or malicious. Because Mr. Vaughn has not stated a claim upon which

relief can be granted, he may not proceed on this complaint.

        Additionally, it is not clear that the court has subject matter jurisdiction over Mr. Vaughn’s

claim. See Buethe v. Britt Airlines, Inc., 749 F.2d 1235, 1238 (7th Cir. 1984) (“[I]t is axiomatic that subject

matter jurisdiction cannot be waived, and that courts must raise the issue sua sponte when it appears

that subject matter jurisdiction is lacking.”). “It is well established that the burden of establishing

proper federal subject-matter jurisdiction rests on the party asserting it—here, the plaintiff.” Muscarello

v. Ogle Cty. Bd. of Comm’rs, 610 F.3d 416, 425 (7th Cir. 2010). As a federal district court, this court has

subject matter jurisdiction over claims arising under federal law or for claims where there is diversity

of citizenship between the parties. 28 U.S.C. § 1331; 28 U.S.C. § 1332. In the amended complaint, Mr.

Vaughn asserts only a claim of defamation, which arises under state law, and offers no suggestions of

a diversity of citizenship between the parties. Consequently, Mr. Vaughn has not established that the

court has subject matter jurisdiction over his claim, and he may not proceed with this case.

        Nevertheless, the court will grant Mr. Vaughn one final opportunity to file an amended

complaint. However, he should file an amended complaint only if he believes that he can address the

deficiencies set forth in this order. If he chooses to file an amended complaint, he should obtain the

court’s approved form from the jail law library, and he must put the case number of this case on it,

which is on the first page of this order.

        For these reasons, the court:



                                                      2
USDC IN/ND case 3:19-cv-01152-DRL-MGG document 8 filed 04/15/20 page 3 of 3


       (1) GRANTS Samuel Vaughn until May 14, 2020 to file an amended complaint; and

       (2) CAUTIONS Samuel Vaughn that, if he does not respond by that deadline, this case will

be dismissed without further notice.

       SO ORDERED.

       April 15, 2020                             s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              3
